DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 09/23/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term of “the composite layer comprising HfO2 and Al2O3,…” (line 8) is vague and renders the claims indefinite. The term appears claiming the composite layer is made of a mixture of chemical compounds of HfO2 and Al2O3. However, instant disclosure teaches that the composite layers each include a first plurality of layers of HfO2 and a second plurality of layers of Al2O3 (see fig. 2 and ¶[0047] --¶[0050] of instant application publication). Further, as the claim does not specify that the composite layers comprises a first plurality of layers of HfO2 and a second plurality of layers of Al2O3. The claimed a first plurality of layers (claim 1) and a second plurality of layers (claim 3) may comprise component of HfO2 and component of Al2O3 as well. The term of “the HfO2 segregated into a first plurality of layers” (line 8-9) does not teach that a first layer made of HfO2 only.

	The term of “wherein the optical element exhibits a variance in reflectance between S- polarization and P-polarization of from about 0% to about 0.4% over an angle of incidence of from about 0° to about 58° at 266 nm” (line 12-15) is vague and renders the claims indefinite. As the claim defined an optical element of a curved surface (line 2), the angle of incidence of from about 0° to about 58° at the curved 

Claims 2-10 and 12-13 are rejected as containing the deficiencies of claims1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Allowable Subject Matter
Claim 1 is rejected as comprising 112 undefined issues, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph.

In regard to claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical element with said defined curved steepness, layer thickness and variance in reflectance recited together in combination with the totality of particular features/limitations recited therein. 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-13 have been considered but are moot because the arguments do not apply to any of the prior art references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872